Citation Nr: 1751415	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1987 to September 1991, March 2003 to June 2004, May 2006 to July 2007, and additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Des Moines, Iowa.

The Veteran testified before a Decision Review Officer in April 2011. A transcript of that hearing has been associated with the claims file.

This matter was remanded by the Board for additional development in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the evidence of record, the Board finds that this matter must be once again remanded to provide the Veteran an additional examination concerning his claim for entitlement to service connection for a right shoulder disability.

The Veteran contends that he has a current right shoulder condition that was incurred in November 2006 during a combat training exercise. Service treatment records show that he sought treatment for left shoulder pain in December 2006, following a combat training exercise. However, the Veteran reports that the December 2006 indications from the treating physician of a left shoulder condition were made in error and he right shoulder was injured. In support of his claims, the Veteran has submitted lays statements from fellow service members that recalled he injured his right shoulder in service.

In this regard, the Board finds that the evidence supports that the December 2006 service treatment record that indicated a left shoulder injury was written in error and that the Veteran did indeed injury his right shoulder.

Furthermore, the Board's prior March 2015 remand directives specifically required that the VA examination be scheduled for the Veteran and that in providing an etiological opinion the examiner must assume that a December 2006 service treatment record that showed a left shoulder injury was made in error and instead a right shoulder injury should have been noted.  

A June 2015 VA examination report showed that the VA examiner did not follow the Board's remand directives and instead determined that there was not enough evidence to show that a right shoulder injury incurred. Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran. Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate examiner who has not previously examined him, to evaluate the right shoulder disability. Send the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner. 

After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any diagnoses corresponding to the Veteran's right shoulder disability were caused by, a continuation of, or related to his military service in any way. 

For purposes of this examination, the examiner is instructed to assume that the Veteran injured his RIGHT shoulder in a combat training exercise in November 2006, during active duty service, and that the December 2006 service treatment record that identified a left shoulder injury was made in error and the Veteran actually had treatment to his right shoulder in December 2006.

Additionally, in rendering this opinion, the examiner is specifically instructed to thoroughly discuss the April 2011 statement of Dr. M.A.C., the May 2011 treatment record of Dr. T.J., and the lay statements of R.L.P, N.R.B., and D.L.A., submitted in June 2011. Again, the examiner is instructed to assume that the injury to the right shoulder occurred as described by the Veteran and the lay witnesses. 

The claims file must be reviewed. Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. Then, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




